ACKNOWLEDGMENT In connection with responding to the comments of the staff of the Securities and Exchange Commission (the “Commission”) relating to the Preliminary Proxy Statement on Schedule 14A (the “Proxy Statement”) filed by Biglari Holdings Inc. on June 21, 2011, the undersigned acknowledges the following: · the undersigned is responsible for the adequacy and accuracy of the disclosure in the Proxy Statement; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the Proxy Statement; and · the undersigned may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Dated:July 1, 2011 BIGLARI HOLDINGS INC. By: /s/ Sardar Biglari Name: Sardar Biglari Title: Chief Executive Officer
